Citation Nr: 1019100	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  09-12 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs James H. Quillen Medical 
Center Fee Services in Mountain Home, Tennessee



THE ISSUE

Entitlement to payment or reimbursement for medical services 
provided at St. Mary's Medical Center on November 9, 2008, 
pursuant to the Veterans Millennium Health Care and Benefits 
Act (Millennium Bill Act).




ATTORNEY FOR THE BOARD

J. Connolly, Counsel







INTRODUCTION

The Veteran had active service from July 1976 to July 1979.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2009 decision by the Department of 
Veterans Affairs (VA) James H. Quillen Medical Center Fee 
Services in Mountain Home, Tennessee Medical Center.


FINDINGS OF FACT

1.  The services provided by provided at St. Mary's Medical 
Center on November 9, 2008, were provided in a medical 
facility held out as providing emergent care.

2.  The condition treated at St. Mary's Medical Center on 
November 9, 2008, hemoptysis, was for a condition whose 
symptoms were of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health.

3.  An attempt to use VA or other Federal facility/provider 
before hand would not have been considered reasonable by a 
prudent layperson.

4.  The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment 
was for a continued medical emergency of such a nature that 
the Veteran could not have been safely discharged or 
transferred to a VA or other Federal facility, as the Veteran 
was only admitted for a few hours.

5.  At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment.

6.  The Veteran is financially liable to the provider of 
emergency treatment for that treatment.

7.  The record does not establish that the Veteran has 
coverage under a health-plan contract for payment or 
reimbursement, in whole or in part, for the emergency 
treatment.

8.  The condition for which the emergency treatment was 
furnished was not caused by an accident or work related 
injury.

9.  The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided.


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical 
services provided at St. Mary's Medical Center on 
November 9, 2008, pursuant to the Millennium Bill Act have 
been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 
17.1002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2009).  In the instant case, the 
Veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.

A review of the documentary record reflects that the Veteran 
called a VA health telephone line on November 9, 2008, at 
8:54 a.m. with complaints of coughing up blood.  The concern 
was pulmonary embolism and severe hemoptysis.  The "system 
recommendation" was urgent and the "nurse recommendation" 
was urgent.  The VA personnel/nursing staff advised the 
Veteran to go to an emergency room and the Veteran had agreed 
to do so.  

The Veteran went to a private medical facility (St. Mary's 
Medical Center) that was located closer to his home than the 
VA medical facility which was nearly an hour away by car.  

The Veteran was admitted to at St. Mary's Medical Center on 
November 9, 2008, with complaints of coughing up blood.  He 
was initially seen by "triage" at 9:45 a.m., and was later 
given a physical examination and evaluated.  By that time, 
the Veteran reported that he "felt fine."  It was 
determined that he had a cough productive of hemoptysis and 
multiple enlarged lymph nodes.  He was advised to obtain 
follow-up treatment and/or seek treatment if his present 
complaints worsened or included increased fever or more 
bloody sputum production.  The Veteran was discharged by 1:25 
p.m. that same day.  

The Veteran's claim was denied on the basis that he lived 53 
miles from a VA facility and could have sought treatment 
there.  The VA examiner noted that coughing up significant 
blood (visible) to a prudent layperson would be an emergency.  
The examiner indicated that this case is made difficult by 
the fact the patient waited hours to go to an emergency room, 
even locally.  Thus, the 53 mile trip to the VA Medical 
Center was not unreasonable since the Veteran was quoted as 
saying that he "felt fine."  

In support of his claim, the Veteran and his girlfriend 
stated that he called VA after coughing up blood and were 
told by a nurse to go to the nearest hospital, which was St. 
Mary's.  They indicated that they offered to go the VA 
facility, but were told not to go the VA facility, but to go 
to the closest emergency room.  

The Veterans Millennium Health Care and Benefits Act was 
enacted on November 30, 1999, and took effect 180 days after 
the date of enactment, i.e., on May 29, 2000.  See Pub. L. 
106-117, Title I, Subtitle B, § 111, 113 Stat. 1556.  A VA 
interim final rule implementing the new statute provides that 
its effective date is May 29, 2000, and that VA would make 
retroactive payments or reimbursements for qualifying 
emergency care furnished on or after that date.  See 66 Fed. 
Reg. 36,467 (2001).  In this case, the services rendered 
occurred after the effective date of the "Millennium Bill 
Act."

In this regard, the Veterans Millennium Health Care and 
Benefits Act provides general authority for reimbursement for 
the reasonable value of emergency treatment furnished in a 
non-Department facility to those veterans who are active 
Department health-care participants (i.e., enrolled in the 
annual patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such non-VA treatment and not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728.  
See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008.  To be 
eligible for payment or reimbursement for emergency services 
for non-service connected conditions in non-VA facilities, 
the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health;

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a 
prudent layperson;

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the Veteran could not have been safely 
discharged or transferred to a VA or other Federal 
facility (the medical emergency lasts only until the 
time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system 
and had received medical services under authority of 38 
U.S.C. Chapter 17 within the 24-month period preceding 
the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment;

(h) If the condition for which the emergency treatment 
was furnished was caused by an accident or work-related 
injury, the claimant has exhausted without success all 
claims and remedies reasonably available to the veteran 
or provider against a third party for payment of such 
treatment; and

(i) The veteran is not eligible for reimbursement under 
38 U.S.C.A. § 1728 for the emergency treatment provided.

See 38 C.F.R. § 17.1002.

The Veteran seeks payment or reimbursement for emergency 
services rendered for a nonservice-connected condition in a 
non-VA facility, specifically, for emergency services 
provided at St. Mary's Medical Center on November 9, 2008, 
under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 1002.

Primarily at issue in this case are criteria (b) and (c):  
The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health; and a VA or other Federal 
facility/provider was not feasibly available and an attempt 
to use them before hand would not have been considered 
reasonable by a prudent layperson.  

As noted, a VA examiner found that an emergency existed and 
that a prudent lay person would have believed that there was 
an emergency when the person coughed up blood.  However, the 
VA examiner then indicated that since the Veteran waited 
hours (i.e., delayed seeking treatment) and "felt fine," he 
could have made the 53 mile trip to a VA facility.  However, 
in reviewing the records of St. Mary's Medical Center, it 
shows that the Veteran did actually proceed promptly to that 
facility and was seen by triage less than an hour after he 
contacted VA by telephone.  However, he was not actually 
given a full physical examination until about 2 hours later, 
and it was at that time that he indicated that he "felt 
fine."  The examiner clearly missed the time recorded on the 
triage document and therefore believed that the Veteran 
delayed seeking treatment, when in fact he had not.  As such, 
the Board finds that, as pointed out by the VA examiner, an 
emergency existed when the Veteran coughed up blood, the 
coughing up of blood was of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health; and that an attempt to use a VA or other 
Federal facility before going to the closer private facility 
would not have been considered reasonable by a prudent 
layperson, particularly since the VA medical personnel told 
the Veteran to go to the nearest medical facility and he did 
so promptly.  

The Board must assess eligibility under all of the criteria, 
as the Board points out that the provisions in 38 C.F.R. § 
17.1002 are conjunctive, not disjunctive; i.e., all of the 
aforementioned enumerated criteria must be met.  See Melson 
v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met]; compare 
Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive 
"or" requirement must be met in order for an increased rating 
to be assigned].

First, the emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.  As noted, the 
Veteran was admitted to St. Mary's Medical Center; that 
facility provides emergency care and there is no dispute in 
that regard.

The second and third criteria have been discussed above and 
were met.  

With regard to the fourth criterion, the medical emergency 
continued while the Veteran was being treated at St. Mary's 
Medical Center; he was only there a few hours which is the 
amount of time it required to evaluate him so it is 
considered that the emergency was of such a nature that the 
Veteran could not have been safely discharged or transferred 
to a VA or other Federal facility.

At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system.  The 
Veteran's claims file reflects treatment (including a recent 
stress test at a VA facility) within the 24-month period 
preceding the furnishing of such emergency treatment.  Thus, 
the fifth criterion is met.

The Veteran is financially liable to the provider of 
emergency treatment for that treatment as shown by billing 
documents of record.  Thus, the sixth criterion is met.

The record does not establish that Veteran has coverage under 
a health-plan contract for payment or reimbursement, in whole 
or in part, for the emergency treatment that was rendered by 
St. Mary's Medical Center.  His medical forms reflect that 
his only provider is VA.  Thus, the seventh criterion is met.

The condition for which the emergency treatment was furnished 
was not caused by an accident or work related injury.  Thus, 
the eighth criterion is met.

The Veteran has not been found eligible for reimbursement 
under 38 U.S.C.A. § 1728 for the emergency treatment provided 
for a nonservice-connected disability.  Thus, the ninth 
criterion is met.



In sum, the Board additionally finds that the Veteran meets 
the criteria for entitlement to payment or reimbursement for 
medical services provided at St. Mary's Medical Center on 
November 9, 2008, pursuant to the Millennium Bill Act.


ORDER

Payment or reimbursement for medical services provided at St. 
Mary's Medical Center on November 9, 2008, pursuant to the 
Millennium Bill Act.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


